This opinion is subject to revision before final
                     publication in the Pacific Reporter

                                2020 UT 33

                                   IN THE
      SUPREME COURT OF THE STATE OF UTAH

                          RONALD E. GRIFFIN,
                              Appellee,
                                      v.
                SNOW CHRISTENSEN & MARTINEAU,
                          Appellant.

                            No. 20180813
                        Heard October 7, 2019
                         Filed June 10, 2020

                On Appeal of Interlocutory Order

                    Third District, Salt Lake
                The Honorable Richard E. Mrazik
                        No. 170900275

                                Attorneys:
           Ronald E. Griffin, Huntington Beach, pro se
 Rodney R. Parker, Adam M. Pace, Salt Lake City, for appellant

  JUSTICE PETERSEN authored the opinion of the Court, in which
      CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
            JUSTICE PEARCE, and JUDGE HARRIS joined.
  Having recused himself, JUSTICE HIMONAS does not participate
     herein. COURT OF APPEALS JUDGE RYAN M. HARRIS sat.

   JUSTICE PETERSEN, opinion of the Court:
                          INTRODUCTION
   ¶1 The question before us is whether a post-judgment
motion that plaintiff Ronald E. Griffin filed in the district court
was timely. The answer centers on whether the district court‘s
order of dismissal constituted a separate judgment under Utah
Rule of Civil Procedure 58A(a), and therefore marked the entry of
judgment when it was signed and recorded in the docket. See
UTAH R. CIV. P. 58A(e)(2)(A). The district court ruled that the
           GRIFFIN v. SNOW CHRISTENSEN & MARTINEAU
                       Opinion of the Court

order did not meet the requirements of a separate judgment.
Consequently, the court concluded the judgment was not
complete and entered until 150 days after the clerk recorded the
order of dismissal, see id. 58A(e)(2)(B), and the post-judgment
motion was therefore timely. The district court was correct. We
affirm.
                        BACKGROUND
   ¶2 This appeal stems from a legal malpractice claim brought
by Ron Griffin against Snow Christensen & Martineau (SCM).
Griffin requested multiple extensions of time to serve his
complaint on SCM, and he eventually filed an amended complaint
on August 28, 2017—the deadline the district court imposed in
response to one of Griffin‘s extension requests. That same day, a
process server left the complaint and summons with an
administrator at SCM‘s office.
    ¶3 SCM moved to quash service and dismiss Griffin‘s
complaint, arguing that Griffin failed to properly and timely serve
his complaint. After a hearing, the district court granted the
motion orally on the record and signed the minutes. The district
court ordered SCM‘s counsel to submit a proposed order
confirming the decision. Counsel did so, and on April 10, 2018 the
district court signed the proposed ―Order of Dismissal with
Prejudice‖ (April 10 Order).
    ¶4 On May 9, 2018, Griffin filed a post-judgment motion
requesting various forms of relief under rules 52(b), 59(a)(7), and
59(e).1 The deadline for such a motion is ―no later than 28 days
after entry of judgment.‖ UTAH R. CIV. P. 52(b); see also id. 59(b).
SCM opposed Griffin‘s motion, in part, by arguing that the district
court lacked jurisdiction because the motion was filed more than
twenty-eight days after the April 10 Order and was therefore
untimely. SCM further argued that if the district court were to
reach the merits of Griffin‘s motion, it should deny him relief.
   ¶5 The district court granted Griffin‘s motion and vacated
the April 10 Order. The court rejected SCM‘s argument that the
motion was untimely. It concluded that the April 10 Order was
not a separate judgment under rule 58A(a), and therefore it did
not start the time to file post-judgment motions. Id. 58A(a),
__________________________________________________________
   1 Griffin also asked for relief under rule 60(b), but later
conceded it was not applicable.


                                 2
                         Cite as: 2020 UT 33
                       Opinion of the Court

58A(e)(2). The court then ruled in Griffin‘s favor on the merits.
SCM petitioned for interlocutory appeal, which we granted.
   ¶6 We have jurisdiction pursuant to Utah Code section
78A-3-102(3)(j).
                    STANDARD OF REVIEW
    ¶7 ―We review a district court‘s interpretation of our rules of
civil procedure . . . for correctness.‖ Keystone Ins. Agency, LLC v.
Inside Ins., LLC, 2019 UT 20, ¶ 12, 445 P.3d 434.
                            ANALYSIS
   ¶8 SCM argues that the district court erred in ruling the
April 10 Order did not qualify as a separate judgment under rule
58A(a). We disagree. The district court got it right.
    ¶9 In Central Utah Water Conservancy District v. King this
court encountered—not for the first time—confusion regarding
precisely when the district court‘s decision became final, which at
that time triggered the appeal (and post-judgment motion) period.
2013 UT 13, ¶ 9, 297 P.3d 619; see, e.g., Giusti v. Sterling Wentworth
Corp., 2009 UT 2, ¶¶ 23–38, 201 P.3d 966; Code v. Utah Dep’t of
Health, 2007 UT 43, ¶ 6 n.1, 162 P.3d 1097. At the time of our
decision in Central Utah, rule 7(f)(2) governed the question. It
provided that ―[u]nless the [district] court approves the proposed
order submitted with an initial memorandum, or unless otherwise
directed by the court, the prevailing party shall, within fifteen
days after the court‘s decision, serve upon the other parties a
proposed order in conformity with the court‘s decision.‖ Central
Utah, 2013 UT 13, ¶ 9 (quoting UTAH R. CIV. P. 7(f)(2) (2013)
(alterations in original)). That rule was designed to ―prevent[] the
confusion that often leads . . . to additional litigation when parties
are left to divine when a court‘s decision has triggered the appeal
period.‖ Giusti, 2009 UT 2, ¶ 36.
    ¶10 In Central Utah, we noted that our rules did not ensure
judicial efficiency and finality in all circumstances. 2013 UT 13,
¶ 26. We observed that ―when the prevailing party neglects its
obligations under the rule, ‗the appeal rights of the nonprevailing
party will extend indefinitely.‘‖ Id. (quoting Code, 2007 UT 43, ¶ 6
n.1). This potential for an indefinite extension of the nonprevailing
party‘s appeal rights led us to request that our advisory
committee review rule 7(f)(2) and address the possibility of
―endlessly hanging appeals.‖ Id. ¶¶ 26–27. We referenced as
examples federal procedural rules that addressed this issue. Id.


                                  3
           GRIFFIN v. SNOW CHRISTENSEN & MARTINEAU
                        Opinion of the Court

¶ 27 (referencing federal rule of appellate procedure 4(a)(7) and
federal rule of civil procedure 58(c)).
   ¶11 The result was the 2015 amendments to Utah Rule of
Civil Procedure 58A. Rule 58A(a) now states, ―Every judgment
and amended judgment must be set out in a separate document
ordinarily titled ‗Judgment‘—or, as appropriate, ‗Decree.‘‖ The
rule does not require a separate document for orders disposing of
post-judgment motions.2 UTAH R. CIV. P. 58A(b).
   ¶12 Importantly, the rule makes explicit the time of ―[e]ntry of
judgment.‖ Id. 58A(e) (emphasis added). It states:
       (e)(2) If a separate document is required, a judgment
       is complete and is entered at the earlier of these
       events:
          (e)(2)(A) the judgment is set out in a separate
          document signed by the judge and recorded
          in the docket; or
          (e)(2)(B) 150 days have run from the clerk
          recording the decision, however designated,
          that provides the basis for the entry of
          judgment.
Id. 58A(e)(2)(A)–(B).
    ¶13 The deadlines to file post-judgment motions and notices
of appeal correspond to the language in this rule, i.e., they are
triggered by the entry of judgment. For example, rule 52(b) states,
“Upon motion of a party filed no later than 28 days after entry of
judgment the court may amend its findings or make additional
findings and may amend the judgment accordingly.‖ (Emphasis
added.) Similarly, rule 59(b) states, ―A motion for a new trial must
be filed no later than 28 days after entry of the judgment.‖
(Emphasis added.) And notices of appeal must be filed ―within 30
days after the date of entry of the judgment or order appealed from.‖
UTAH R. APP. P. 4(a) (emphasis added).
    ¶14 These amendments resolved the ―endlessly hanging
appeals‖ problem we identified in Central Utah. See UTAH R. CIV.
P. 58A(e)(2)(b). And the amendments went further, addressing the

__________________________________________________________
   2 Of course, rule 58A(b) does not apply here, where we are
addressing when judgment was entered upon an order to dismiss
the complaint with prejudice.


                                 4
                         Cite as: 2020 UT 33
                       Opinion of the Court

primary issue before us in that case: confusion as to what event
starts the time to file post-judgment motions and notices of appeal
at the end of a case. The new rule established a bright-line answer
to this question. The time to file post-judgment motions and
notices of appeal begins upon the ―entry of judgment,‖ when the
separate document required by rule 58A(a) is signed and
docketed by the judge. Id. 58A(a), (e)(2)(a); see also id. 52(b); id.
59(b); UTAH R. APP. P. 4(a).
    ¶15 This is a departure from Utah‘s procedural practice at the
time of Central Utah. Under former rule 7(f)(2), the time to appeal
or file post-judgment motions began to run when the decision on
a dispositive motion—a decision that adjudicated all claims
involving all parties—became final. See UTAH R. CIV. P. 7(f)(2)
(2013). But this practice generated questions as to when a
particular decision was final. See Central Utah, 2013 UT 13, ¶ 26;
Giusti, 2009 UT 2, ¶¶ 23–38; Code, 2007 UT 43, ¶ 6 n.1. And it
presumed that all parties knew that a particular decision
adjudicated all claims involving all parties. While this is generally
a safe assumption, it may not always be clear, especially in cases
involving numerous claims for relief, numerous parties, or both.
   ¶16 After the 2015 amendments, rule 7 still governs when a
decision on a particular motion is final. See UTAH R. CIV. P. 7(j)(1).
However, it no longer governs when the time to file a notice of
appeal or post-judgment motion begins to run at the end of a case.
   ¶17 That is now regulated by rule 58A(a) and (e), working in
concert with 54(a). As explained in rule 54(a), a judgment must
―adjudicate[] all claims and the rights and liabilities of all
parties.‖3 Additionally, except for orders on post-judgment
motions, it must be set out in a separate document that is prepared
by the prevailing party and signed and docketed by the court. Id.
58A(a), (e)(2)(a). When properly implemented, the separate
judgment signals clearly that the case is over and the appeal and

__________________________________________________________
   3  If all claims regarding all parties have not been adjudicated,
an appeal may be taken only if a statutory exception applies, see,
e.g., UTAH CODE § 78B-11-129(1); a party successfully petitions for
an interlocutory appeal, see UTAH R. APP. P. 5(a); or a district court
makes the proper designations, see UTAH R. CIV. P. 54(b). See
generally Copper Hills Custom Homes, LLC v. Countrywide Bank, FSB,
2018 UT 56, ¶¶ 13–15, 428 P.3d 1133 (discussing the three
exceptions to the final judgment rule).


                                  5
            GRIFFIN v. SNOW CHRISTENSEN & MARTINEAU
                        Opinion of the Court

post-judgment motion clock has started to run. But when the
prevailing party fails to prepare a separate judgment, rule
58A(e)(2)(b) creates a backstop by establishing that the ―entry of
judgment‖ occurs once ―150 days have run from the clerk
recording the decision, however designated, that provides the
basis for the entry of judgment.‖
   ¶18 Unlike former rule 7(f)(2), which operated at the decision
level, rule 58A(a) operates at the case level, establishing a self-
contained, distinct judgment that is separate from the court
decision or jury verdict giving rise to the judgment. Its functions
are to: (1) clearly signal that all claims involving all parties have
been adjudicated, (2) document the resolution of each claim and
the resulting rights and liabilities of all parties, and (3) start the
post-judgment motion and appeals clock as soon as the court
signs and dockets it.
   ¶19 The current rule 58A is modeled on the corresponding
federal rule of civil procedure.4 The purpose of the federal rule, as
amended in 1963, is to clearly mark when the time to file post-
judgment motions and notices of appeal begins. ―According to the
Advisory Committee that drafted the 1963 amendment:‖
       Hitherto some difficulty has arisen, chiefly where
       the court has written an opinion or memorandum
       containing some apparently directive or dispositive
       words, e. g., ―the plaintiff‘s motion [for summary
       judgment] is granted[.]‖ Clerks on occasion have
       viewed these opinions or memoranda as being in
       themselves a sufficient basis for entering judgment
       in the civil docket as provided by Rule 79(a).
       However, where the opinion or memorandum has
       not contained all the elements of a judgment, or

__________________________________________________________
   4 Rule 58 of the Federal Rules of Civil Procedure provides that
―[e]very judgment and amended judgment must be set out in a
separate document,‖ with few exceptions. FED. R. CIV. P. 58(a).
And it provides the same time frame for entry of judgment as our
rule. See id. 58(c)(2) (providing that judgment is entered ―if a
separate document is required, when the judgment is entered in
the civil docket under Rule 79(a) and the earlier of these events
occurs . . . it is set out in a separate document; or . . . 150 days have
run from the entry in the civil docket‖).



                                   6
                         Cite as: 2020 UT 33
                        Opinion of the Court

       where the judge has later signed a formal judgment,
       it has become a matter of doubt whether the
       purported entry of a judgment was effective,
       starting the time running for post-verdict motions
       and for the purpose of appeal. . . .
       The amended rule eliminates these uncertainties by
       requiring that there be a judgment set out on a
       separate document—distinct from any opinion or
       memorandum—which provides the basis for the entry
       of judgment.
Bankers Tr. Co. v. Mallis, 435 U.S. 381, 384–85 (1978) (first and third
alterations in original) (emphasis added) (citations omitted).
    ¶20 The question before us is whether the April 10 Order
satisfied Utah rule 58A(a). In analyzing this question, the district
court reasoned that the April 10 Order was a ―judgment‖ under
rule 54(a) (defining a judgment as a ―decree or order that
adjudicates all claims and the rights and liabilities of all parties or
any other order from which an appeal of right lies‖). And the
court found that the April 10 Order was a ―separate‖ document
because it was separate from the court‘s oral ruling. However, the
court then looked to federal case law interpreting federal rule 58
and determined the content of the April 10 Order took it out of the
realm of rule 58A(a). The district court considered In re Cendant
Corp., in which the Third Circuit explained what a separate
judgment should look like: (1) ―the order must be self-contained
and separate from the opinion;‖ (2) ―the order must note the relief
granted;‖ and (3) ―the order must omit (or at least substantially
omit) the District Court‘s reasons for disposing of the parties‘
claims.‖ 454 F.3d 235, 241 (3d Cir. 2006). The court determined
that the order, which included procedural history, facts, and the
district court‘s reasoning, fell wide of the mark. SCM criticizes the
district court‘s reliance on In re Cendant Corp., asserting that it
imposes additional requirements beyond the plain language of
rule 58A(a).
    ¶21 When interpreting our rules, federal precedent is not
binding, but it can be persuasive and helpful. In general,
―[b]ecause the Utah Rules of Civil Procedure are patterned after
the Federal Rules of Civil Procedure, where there is little Utah law
interpreting a specific rule, we may [also] look to the Federal
Rules of Civil Procedure for guidance.‖ Drew v. Lee, 2011 UT 15,
¶ 16, 250 P.3d 48 (second alteration in original) (citation omitted).
This is certainly the case here, where rule 58A mirrors its federal

                                  7
           GRIFFIN v. SNOW CHRISTENSEN & MARTINEAU
                       Opinion of the Court

counterpart. For good reason, the applicable advisory committee
notes refer courts and practitioners to federal case law to assist
them in understanding the 2015 amendments to the rule. See
UTAH R. CIV. P. 58A advisory committee notes (―On the question
of what constitutes a separate document, the [advisory
committee] refers courts and practitioners to existing case law
interpreting Fed. R. Civ. P. 58.‖). We do not view the ―criteria‖
listed in In re Cendant Corp. to be additional requirements tagged
onto our rule. Rather, that case provides a helpful description of
what a proper separate judgment should look like.
    ¶22 With this in mind, we turn to the question before us and
conclude the April 10 Order does not satisfy rule 58A(a). First, the
rule states that every judgment should ordinarily be titled
―‗Judgment‘—or, as appropriate, ‗Decree.‘‖ UTAH R. CIV. P.
58A(a). This makes sense. Like the federal rules, the goal of Utah
rule 58A(a) ―is to impose a clear line of demarcation between a
judgment and an opinion or memorandum.‖ In re Cendant Corp.,
454 F.3d at 243. To distinguish a judgment from an order or
ruling, it should be identified accordingly.
    ¶23 The April 10 Order was not titled ―Judgment,‖ but was
instead named ―Order of Dismissal with Prejudice.‖ This is not a
mere technical deviation—the title correctly described the
substance of the document. SCM drafted a proposed order
confirming the court‘s oral ruling under rule 7(j)(2), just as the
court directed. The court ultimately signed and docketed the
order on April 10. So as the title accurately described, this
document was the order confirming the court‘s particular ruling,
not a separate judgment documenting the resolution of all claims
in the district court.
    ¶24 Further, rule 58A requires that the judgment be set out in
a ―separate document.‖ UTAH R. CIV. P. 58A(a), (e)(2); see also In re
Cendant Corp., 454 F.3d at 241 (providing that ―the order must be
self-contained and separate from the opinion‖). Separate means
―individual; distinct; particular; disconnected.‖ Separate, BLACK'S
LAW DICTIONARY (11th ed. 2019). A separate judgment, by
definition, must be self-contained and independent from any
other document in the case, including the decision that gave rise
to it.
    ¶25 SCM adopts the district court‘s reasoning here and argues
that the April 10 Order is a judgment under rule 54(a), and it is a
―separate‖ document because it was separate from the court‘s oral
ruling. While we agree with the district court‘s ultimate decision,

                                 8
                         Cite as: 2020 UT 33
                        Opinion of the Court

we depart from this particular analysis. The April 10 Order does
―adjudicate[] all claims and the rights and liabilities of all parties.‖
UTAH R. CIV. P. 54(a). But that rule must be read in conjunction
with rule 58A(a). To constitute the entry of judgment, rule 58A(a)
requires that the judgment be set forth in a separate document,
which is signed and docketed by the court.5 Id. 58A(e)(2)(A).
    ¶26 And while the April 10 Order is indeed separate from the
court‘s oral ruling and accompanying minute entry, that is beside
the point. The judgment must be separate from the court decision
or the jury verdict giving rise to the judgment. See In re Cendant
Corp., 454 F.3d at 243 (―The goal of Rule 58(a) is to impose a clear
line of demarcation between a judgment and an opinion or
memorandum.‖) We agree with our advisory committee‘s explicit
statement on this issue:
       Under amended Rule 7(j), a written decision,
       however designated, is complete—is the judge‘s last
       word on the motion—when it is signed, unless the
       court expressly requests a party to prepare an order
       confirming the decision. But this should not be
       confused with the need to prepare a separate
       judgment when the decision has the effect of
       disposing of all cla[i]ms in the case. If a decision
       disposes of all claims in the action, a separate
       judgment is required whether or not the court
       directs a party to prepare an order confirming the
       decision.
UTAH R. CIV. P. 58A advisory committee notes.6

__________________________________________________________
   5 And if that does not happen, the entry of judgment does not
take place until ―150 days have run from the clerk recording the
decision, however designated, that provides the basis for the entry
of judgment.‖ UTAH R. CIV. P. 58A(e)(2)(B). Here, that would be
150 days from the April 10 Order.
   6 At oral argument, SCM suggested that rule 58A does not
require a separate document because that is not what is done in
practice. Counsel stated, ―Since rule 58A was adopted . . . I have
never seen a case where an order in a simple dismissal like this
where an order and a judgment were entered as separate
documents.‖ Oral Argument, Griffin v. Snow Christensen &
Martineau (October 7, 2019) https://youtu.be/jryV01sYsjs. We do
                                                         (continued . . .)
                                   9
           GRIFFIN v. SNOW CHRISTENSEN & MARTINEAU
                       Opinion of the Court

    ¶27 Most importantly, the April 10 Order serves a different
function than a 58A(a) judgment. As explained above, a separate
58A(a) judgment does not operate at the decision level. Rather, it
operates at the case level to signal that all claims involving all
parties have been resolved, to document the resolution of each
claim and the rights and liabilities of all parties, and to start the
clock for notices of appeal and post-judgment motions when it is
signed and docketed. See In re Cendant Corp., 454 F.3d at 241
(establishing that ―the order must note the relief granted‖ and
―the order must omit (or at least substantially omit) the District
Court‘s reasons for disposing of the parties‘ claims‖).
    ¶28 The April 10 Order does not do this. This is the
substantive basis of the district court‘s conclusion that the content
of the order took it out of the realm of a 58A(a) judgment. The
purpose of the April 10 Order was to document the court‘s oral
decision on the motion to dismiss. As such, it contains procedural
history, legal reasoning, and factual content. The April 10 Order is
not separate from the court‘s decision on the relevant motion,
clearly identified as a judgment, and limited to only that
information relevant to a judgment. Simply put, it is not a
separate 58A(a) judgment. Accordingly, it does not mark the entry
of judgment in this case as contemplated by rule 58A(e)(2)(A).
And it did not trigger the time period to file Griffin‘s post-
judgment motion.
                            II. WAIVER
   ¶29 SCM argues that Griffin waived the right to challenge the
separate document requirement ―because he expressly
acknowledged the order as a proposed judgment that was
prepared in accordance with Rule 58A(c) in his pleadings before
the district court.‖ We disagree that the circumstances here
constitute a waiver.
    ¶30 In general, when the issue at hand is whether a
post-judgment motion or notice of appeal is timely, the
separate-document rule must be ―mechanically applied.‖ United
States v. Indrelunas, 411 U.S. 216, 221–22 (1973). But SCM looks to


not know whether counsel‘s experience is indicative of the
prevailing practice throughout Utah. But assuming it is, counsel‘s
observation persuades us of the need to clarify that this practice
does not satisfy rule 58A(a).



                                 10
                         Cite as: 2020 UT 33
                        Opinion of the Court

Bankers Trust Co. v. Mallis, 435 U.S. 381 (1978), for an exception to
this rule. In Bankers Trust, the United States Supreme Court noted
that, although neither party had raised the issue, a search of the
docket did not reveal ―any document that looks like a judgment.‖
Id. at 382 (citation omitted). The Court considered sua sponte
whether the lack of a separate judgment deprived it of appellate
jurisdiction. Id. Notably, there was no issue as to the timeliness of
the appeal, and neither party had protested the lack of a separate
judgment. Id. at 387–88. The Court clarified that this deficiency
was not jurisdictional and considered the parties to have waived
the issue.7 Id. at 387–88.
    ¶31 But this holding does not govern the question here. The
very issue before us is timeliness. And the Court made clear that
when determining the timeliness of an appeal—or, in this case, a
post-judgment motion—―[t]echnical application of the separate-
judgment requirement is necessary . . . .‖ Bankers Trust Co., 435
U.S. at 386. The ―sole purpose of the separate-document
requirement . . . [is] to clarify when the time for appeal . . . begins
to run.‖ Id. at 384. This applies equally to post-judgment motions.
Accordingly, in this context, we must mechanically apply the
separate-judgment requirement ―to avoid the uncertainties that
once plagued the determination of when an appeal [or post-
judgment motion] must be brought.‖ Id. at 386.
   ¶32 Any mistake Griffin may have made in thinking that the
April 10 Order was a proper 58A(a) judgment does not amount to
a waiver of the issue. Rather, when the issue is whether post-
judgment motions are timely, rule 58A(a) and (e)(2) must be
applied mechanically to arrive at the correct answer.
                          CONCLUSION
   ¶33 The district court correctly concluded that the April 10
Order was not a separate judgment pursuant to Utah Rule of Civil
Procedure 58A(a). Accordingly, the April 10 Order did not

__________________________________________________________
   7 The Court also disavowed any language in United States v.
Indrelunas, 411 U.S. 216 (1973), suggesting that compliance with
the separate-document requirement was necessary before a
district court decision could be considered ―final‖ under United
States Code title 28, section 1291 (conferring appellate jurisdiction
from all final decisions of federal district courts). See Bankers Trust
Co. v. Mallis, 435 U.S. 381, 386 n.7 (1978).


                                  11
           GRIFFIN v. SNOW CHRISTENSEN & MARTINEAU
                       Opinion of the Court

constitute an ―entry of judgment‖ that started the time to file post-
judgment motions. And Griffin‘s post-judgment motion was
timely. We affirm.




                                 12